DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 17 April 2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation “said down-sampling rate” in the system of claim 1, wherein said down-sampling rate comprises 20 Hz” is not clear.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation “said down-sampled source RMS2 signal” and “said down-sampled microphone RMS2” in post-filtering said down-sampled source RMS2 signal and said down-sampled microphone RMS2 signal is not clear.

Claim 3 recites the limitation “said perceptual weighting filter” in the system of claim 1, wherein said perceptual weighting filter comprises an A-weighting filter. There is insufficient antecedent basis for this limitation in the claim. “The perceptual weighting filter” is recited in Claim 2. Claim 3 should depend on Claim 2.

Claims 5 and 14 recites the limitation “said down-sampling rate” in said down-sampling rate comprises 20 Hz.” There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation(s) “down-sampled source MS signal” and “down-sampled microphone MS signal” the system of claim 1, comprising post-filtering said down-sampled source MS signal and said down-sampled microphone MS signal using a high-pass filter. There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation “said down-sampled source RMS2 signal” and “said down-sampled microphone RMS2” in post-filtering said down-sampled source RMS2 signal and said down-sampled microphone RMS2 signal. There is insufficient antecedent basis for this limitation in the claim.




Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art(s) neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The closest prior art(s) Jubien et al. (US Patent #6868162) in view of Christoph (US PGPUB #2012/0177221) further in view of Okumura (US #2009/0122997) further in view of Burkert et al. (US #2003/0156663), and Williamson et al. (US Patent #5027410) fails to teach an adaptive filtering apparatus for ambient noise compensation system comprising:
a. an audio output coupling operable to supply noise-compensated gained source audio from an adaptive filter to loudspeakers for transmission into an environment, wherein said environment comprises at least one audio zone;
b. an audio source input coupling operable to receive a source audio signal into an adaptive filter for ambient noise compensation;
c. a microphone input coupling operable to receive a microphone audio signal responsive to environmental audio within said environment, wherein said environmental audio includes ambient noise and at least a portion of said loudspeaker transmission as filtered by an audio response of said environment;
d. at least one processor operable to estimate ambient noise levels in said environment and apply gains to said source audio based on said ambient noise levels; and

i. determining an MS level of said source audio signal using an audio sampling rate;
ii. determining an MS level of said microphone audio signal using said audio sampling rate, wherein said microphone audio signal comprises said source audio and ambient sounds in an audio zone;
iii. down sampling said MS level of said source audio signal to obtain a down-sampled source audio MS level;
iv. down sampling said MS level of said microphone audio signal to obtain a down-sampled microphone audio MS level;
v. supplying said down-sampled source audio MS level and said down-sampled microphone audio MS level to said adaptive filter operable to produce a noise MS estimate output signal;
vi. taking the square root of said noise MS estimate to produce noise RMS estimate;
vii. computing said gain based at least on said noise RMS estimate; and
viii. applying said gain to said source signal to produce said noise compensated gained source audio. 
These limitations, in combination with the remaining limitations of independent Claims 1, 12, 19, and 20 are neither taught nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651